Citation Nr: 0825106	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot and ankle disability.  

3.  Entitlement to service connection for a left foot and 
ankle disability.  

4.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1974 to June 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In April 2007, the Board remanded the claims 
for additional development.  

The issues of service connection for bilateral knee, low 
back, left foot and ankle, and right foot and ankle, 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1994, the RO 
denied claims for service connection for spondylosis, and 
spondylolisthesis.  

2.  In an unappealed decision, dated in July 1997, the Board 
denied a claim for service connection for a right ankle 
injury.  

3.  The evidence received since the RO's December 1994 
decision, which denied service connection for spondylosis, 
and spondylolisthesis, which was not previously of record, 
and which is not cumulative of other evidence of record, 
raises a reasonable possibility of substantiating the claim.  

4.  The evidence received since the Board's July 1997 
decision, which denied service connection for a right ankle 
injury, which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's December 1994 decision, which denied a claim for service 
connection for spondylosis, and spondylolisthesis; the claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  New and material evidence has been received since the 
Board's July 1997 decision, which denied a claim for service 
connection for a right ankle injury; the claim for service 
connection for a right foot and ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision, dated in December 1994, the RO denied claims 
for service connection for spondylosis, and 
spondylolisthesis.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

In a decision, dated in August 1993, the RO denied a claim 
for service connection for residuals of a right ankle and 
foot disorder.  The veteran appealed, and in a decision, 
dated in July 1997, the Board denied the claim.  There was no 
appeal, and the Board's decision became final.  See 38 
U.S.C.A. § 7104(b) (West 2002).    

In August 2004, the veteran applied to reopen both claims, 
and the RO denied the claims.  The veteran has appealed.  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of these claims was in 
December 1994 (low back), and July 1997 (right ankle).  
Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With regard to the claim for a low back disability, the 
evidence of record in December 1994 included the veteran's 
service medical records, which showed that on September 23rd 
and 24th of 1975, he was treated for complaints of a six-day 
history of low back pain after playing football.  He denied 
any trauma.  The assessment was muscle strain.  An associated 
X-ray report noted Stage I spondylolisthesis L5 on S1, 
otherwise negative.  The veteran's separation examination 
report, dated in June 1976, did not contain any relevant 
findings.  The post-service medical evidence included a VA 
examination report, dated in December 1993, which showed that 
the veteran reported a 15-year history of back pain, and 
diagnoses that included spondylolysis, and spondylolisthesis.  
An associated X-ray report for the lumbar spine contained an 
impression of L5 spondylolysis with first degree 
spondylolisthesis.  

At the time of the RO's December 1994 decision, there was no 
competent evidence to show that the veteran had a low back 
disorder that was related to his service.  

Evidence received since the December 1994 decision includes a 
VA examination report, dated in September 2005, which shows 
that the diagnoses included chronic lumbar sprain with 
degenerative disc diseases L5-S1 and spondylolisthesis Grade 
I.  The examiner stated that the veteran's injuries were most 
likely caused by or a result of inservice injuries.  Private 
treatment reports, dated between 2004 and 2005, note 
treatment for complaints that included back pain, and note 
"advanced degenerative changes in the lumbar spine."  

A decision of the Social Security Administration (SSA), dated 
in March 2006, indicates that the veteran was determined to 
be disabled as of September 2004, due to conditions that 
included degenerative disc disease of the lumbar spine, and 
osteoarthritis of the ankles.  

This evidence, which was not of record at the time of the 
December 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board also 
finds that this evidence is material, as it contains evidence 
of a new diagnosed low back disorder, and competent evidence 
to show that the veteran may have a low back condition that 
is related to his service.  The Board therefore finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim, and the claim is therefore 
reopened.  

With regard to the claim for a right foot and ankle 
disability, the evidence of record in July 1997 included the 
veteran's service medical records, which showed treatment for 
left ankle symptoms, but did not show that he received 
treatment for right ankle symptoms.  The post-service medical 
evidence included a VA examination report, dated in August 
1993, which showed that the veteran asserted that he had 
injured his right foot on two occasions during service, and 
that it had been casted for two weeks.  The diagnosis was 
status postoperative right foot and ankle injury with DJD 
(degenerative joint disease).  An associated X-ray for the 
right foot was normal, and an associated X-ray for the right 
ankle contained an impression of "probably post-traumatic 
mild DJD."  

At the time of the Board's July 1997 decision, there was no 
competent evidence to show that the veteran had a right foot 
or ankle disability that was related to his service.  

Evidence received since the July 1997 decision includes a VA 
examination report, dated in September 2005, which shows that 
the diagnoses included "bilateral ankle degenerative 
arthritis, left worse than right."  The examiner stated that 
the veteran's injuries were most likely caused by or a result 
of inservice injuries.  Private treatment reports, dated 
between 2004 and 2005, note treatment for complaints that 
included multiple musculoskeletal joint symptoms, and note 
osteoarthritis of the ankles.  A decision of the SSA, dated 
in March 2006, indicates that the veteran was determined to 
be disabled as of September 2004, due to conditions that 
included degenerative disc disease of the lumbar spine, and 
osteoarthritis of the ankles.  

This evidence, which was not of record at the time of the 
July 1997 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material, as it contains competent evidence 
to show that the veteran may have a right foot or ankle 
condition that is related to his service.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

ORDER

New and material evidence having been submitted to reopen the 
claims for service connection for a low back disability, and 
a right foot and ankle disability, the claims are reopened; 
to this extent, the appeal is granted.  


REMAND

The Board initially notes that as the veteran has claimed 
disabilities of the right and left feet, as there is evidence 
of bilateral ankle disorders, and as the RO has characterized 
the claims to include the bilateral ankles, but not the knees 
(which are the subject of separate claims), the Board has 
characterized the issues as service connection for "a right 
foot and ankle disability," and "a left foot and ankle 
disability." 

The Board further notes that the adjudications of the claims 
for a right foot and ankle disability, a low back disability, 
and a bilateral knee disability, have been handled in a 
somewhat unconventional manner.  Specifically, in August 
2004, the veteran filed claims for service connection for 
right foot, low back, left knee, and left foot disorders.  
The RO's December 2004 rating decision denied service 
connection for left knee and left ankle disabilities only; 
the claims for a low back disability, a right foot and ankle 
disability, and a right knee disability, were not listed or 
discussed.  The veteran filed a notice of disagreement, 
received in January 2005, in which he again raised the issues 
of entitlement to service connection for a low back 
disability, and a bilateral foot disability.  In the 
Statement of the Case, dated in July 2005, the RO inter alia 
listed the issues of service connection for a left knee 
disability, and a left ankle disability.  The RO also 
indicated that it had denied the claims for a low back 
disability, and a "right foot and ankle condition with 
degenerative joint disease of right ankle."  In August 2005, 
a timely substantive appeal (VA Form 9) was received as to 
all issues in the July 2005 SOC.  In February 2006, a 
Supplemental Statement of the Case (SSOC) was issued as to 
all issues that were listed in the July 2005 SOC.  

Another SSOC was issued in April 2008, by the Appeals 
Management Center (AMC).  This SSOC appears to contain 
several errors.  First, the SSOC lists claims that include 
whether new and material evidence has been submitted to 
reopen claims for service connection for "right" and 
"left" tinea pedis, and hypertension.  However, in the 
Board's April 2007 decision, it denied the claim for 
hypertension, and it granted service connection for bilateral 
tinea pedis.  These issues are therefore not before the 
Board.  Furthermore, although the Board's April 2007 decision 
listed the issue of service connection for a left ankle 
disorder, this issue was not included in the April 2008 SSOC, 
and additional medical evidence has been received since the 
issuance of the previous SSOC, in February 2006.  See 38 
C.F.R. §§ 19.37, 20.1304 (2007).  This SSOC lists, for the 
first time, the issue of entitlement to service connection 
for a right knee disability.  

With regard to all claims (other than a right knee 
disability), the September 2005 VA examination report shows 
that the examiner indicated that the veteran had "suffered 
injuries while on active duty in the Marine Corps" to his 
back, ankles, and left knee, and the examiner indicated that 
the veteran has current conditions of those joints that were 
related to his service.  However, there is no medical 
evidence of a right ankle injury, or a knee (left or right) 
injury, during service.  

With regard to the low back, the service medical records show 
treatment for low back symptoms over a two-day period in 
September 1975, with no subsequent treatment during the 
veteran's remaining nine months of service.  The veteran's 
June 1976 separation examination report does not contain any 
relevant findings.  Therefore, when this examination report 
is read in context, it appears that the examiner based his 
opinion on an incorrect factual basis, and/or an inaccurate 
history as provided by the veteran.  However, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  

In addition, the examiner's opinion does not include a 
significantly detailed rationale, or a discussion of clinical 
findings during service or thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board further 
notes that this examination report contains other indicia of 
unreliability.  Specifically, it is unsigned, it lists the 
typed names of two different physicians.  There is a 
notation, apparently written by a VA employee, which states 
that the date and type of exam were erroneous, and that the 
examiner was E.L., M.D.  

Finally, a considerable amount of medical evidence has been 
associated with the claims file since the September 2005 
examination.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the state 
of the evidence, on remand, the veteran should be scheduled 
for another examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  Under the circumstances, the Board has determined 
that a new examination, to include etiological opinions, may 
be helpful in adjudicating the claims.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations to determine the nature, 
extent, and etiology of any right knee, 
left knee, low back, left foot and ankle, 
and right foot and ankle, disabilities.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner must 
indicate that the claims file has been 
reviewed.  Any testing deemed necessary, 
including X-rays, should be performed.  

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent right knee, left knee, low 
back, left foot and ankle, and right foot 
and ankle, pathology that is found on 
examination should be noted in the report 
of the evaluation.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that any right knee, left knee, 
low back, left foot and ankle, and right 
foot and ankle disorders that are found 
on examination were incurred as a result 
of active military service from October 
1974 to June 1976.

2.  Thereafter, readjudicate the 
veteran's claims.  If any of the 
decisions remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


